By the court.

When a promise is made to deliver specific articles at a particular time and place, it is without doubt a good defence to an action upon the promise, that the promiser had the articles ready at the time and place. But in this case, the staves were to be delivered on the turnpike; and it is clear that a turnpike extending several miffs, cannot be considered as a particular place within the meaning of the rule. If therefore the contract had been simply, that ths defendant should deliver the staves upon the turnpike, on a particular day, and the defendant had the right to elect at what place upon the turnpike he would deliver them, he would have been bound to give the plaintiff notice of the place where he would have them ready; and without such notice, it would have been no defence to an action on the contract, that he had the staves ready on the turnpike. Coke Lit. 210, b.
But this is a contract, in our opinion, to deliver the staves neither at a particular time nor place, but a contract to deliver them at some place on the turnpike, whenever requested, after the time specified. We think it absurd to suppose that the parties could have intended that the defendant should be discharged, if no demand was made within the times specified ; and we entertain no doubt that the construction we put upon the contract is the true one.

Judgment on the verdict.